Broyles, C. J.
1. The defendant was charged with the offense of possessing whisky. Under the facts of the case, the court did not err in allowing the State to introduce evidence connecting the defendant with other whisky transactions on previous occasions. The theory of the prosecution was that the accused was “the man higher up,” and that the principal witness for the State (who had testified that he was employed by the defendant to transport and sell the whisky) was hired by the accused to transport and sell it. Under such circumstances, the evidence connecting the accused with previous illegal whisky transactions was admissible to show a general plan or scheme on his part to violate the prohibition law, from which the jury might infer that on the date charged in the indictment he possessed whisky, and also for the purpose of corroborating the testimony of the principal witness for the State. See, in this connection, Cole v. State, 120 Ga. 485 (48 S. E. 156) ; Frank v. State, 141 Ga. 243 (2-b-c) (80 S. E. 1016) ; Sligh v. State, 171 Ga. 93 (8) (154 S. E. 799) ; Green v. State, 172 Ga. 635 (3), 640 (158 S. E. 285); Merritt v. State, 168 Ga. 753 (149 S. E. 46); Mangham v. State, 11 Ga. App. 427 (3-b) (75 S. E. 512); Taylor v. State, 174 Ga. 52 (7) (162 S. E. 504) ; Reddick v. State, 15 Ga. App. 437 (2) (83 S. E. 675); Terry v. State, 36 Ga. App. 305 (136 S. E. 476); Normanv. State, 44 Ga. App. 92 (8) (160 S. E. 522).
*56Decided May 27, 1933.
Branch & Howard, E. L. Tiller, for plaintiff in error.
John S. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCraw, contra.
2. The failure of the judge to charge the jury upon a certain contention of the defendant, which was raised solely by his statement to the jury, was not error, in the absence of a timely written request for such instructions.
3. The verdict was authorized by the evidence, and the refusal of the court to grant a new trial was not error for any reason assigned.

Judgment affirmed.


MacIntyre and Guerry, JJ., concm\